department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division aug uics ti lf mh tp legend taxpayer a taxpayer b plan x ira y date date amount dear this letter is in response to your letter dated a letter dated representative in which you request a letter_ruling under sec_403 of the internal_revenue_code the code submitted on your behalf by your authorized and supplemented by your representative has submitted the following facts and representations taxpayer a was and died on date taxpayer a was born on date married to taxpayer b taxpayer a participated in plan x a plan qualified under sec_403 of the code taxpayer a had designated his estate as the beneficiary of his interest in plan x page -2- pursuant to the will of taxpayer a taxpayer b was named the sole personal representative of taxpayer a's estate as of his date of death taxpayer a’s interest in plan x was valued at amount the provisions of taxpayer a’s will provided in relevant part that after payment of taxpayer a’s debts and funeral_expenses the remainder of taxpayer a’s estate goes to taxpayer b taxpayer b in her capacity as sole personal representative of taxpayer a’s estate intends to receive the proceeds of taxpayer a’s interest in plan x and distribute those proceeds to herself in accordance with the terms of taxpayer a’s will after receipt of those plan x proceeds taxpayer b intends to roll over those proceeds into ira y within days of receipt of such proceeds by taxpayer b in her capacity as personal representative of taxpayer a’s estate ira y will be set up and maintained in the name of taxpayer b based upon the above you request that taxpayer b is eligible to roll over taxpayer a’s interest in plan x into ira y set-up and maintained in her name pursuant to sec_403 of the code as long as the rollover occurs no later than the day measured from the date said distribution is received by taxpayer b as personal representative of taxpayer a’s estate in the alternative said distributions may be directly transferred into ira y set-up and maintained in the name of taxpayer b with respect to your ruling_request sec_402 of the code provides generally that if any portion of an eligible_rollover_distribution from a sec_401 of he code qualified_retirement_plan is transferred into an eligible_retirement_plan the portion of the distribution so transferred shall not be includible in gross_income in the taxable_year in which paid sec_402 of the code provides that the maximum amount of an eligible_rollover_distribution to which paragraph c applies shall not exceed the portion of such distribution which is includible in gross_income determined without regard to paragraph c sec_402 of the code provides that the maximum amount of an eligible_rollover_distribution rule described in paragraph c shall not apply where an eligible_rollover_distribution is transferred to an eligible retirement account described in sec_408 or an individual_retirement_annuity described in sec_408 page -3- sec_402 of the code defines eligible_rollover_distribution as any distribution to an employee of all or any portion of the balance_to_the_credit of an employee ina qualified_trust except the following distributions a any distribution which is one of a series of substantially_equal_periodic_payments not less frequently than annually made - i for the life or life expectancy of the employee or the joint lives or joint life expectancies of the employee and the employee’s designated_beneficiary or ii for a period of years or more b any distribution to the extent the distribution is required under sec_401 and c any distribution which is made upon hardship of the employee sec_402 of the code defines in relevant part an eligible_retirement_plan as i an individual_retirement_account described in sec_408 ii an individual_retirement_annuity described in sec_408 other than an endowment_contract iii a sec_401 of the code qualified_retirement_plan and iv an annuity plan described in sec_403 sec_402 of the code provides that sec_402 does not apply to any transfer of a distribution made after the day following the day on which the distributee received the property distributed sec_1_402_c_-2 of the income_tax regulations question answer q a -7 b provides generally that any amount that is paid from a qualified_plan before january of the year in which the employee attains or would have attained age will not be treated as required under sec_401 and thus is an eligible_rollover_distribution if it otherwise qualifies sec_402 of the code provides that if any distribution attributable to an employee is paid to the spouse of the employee after the employee’s death the preceding provisions of sec_402 of the code shall not apply to such distribution in the same manner as if the spouse were the employee sec_401 of the code provides that a plan qualified within the meaning of sec_1_402_c_-2 of the income_tax regulations q a-12 provides generally that if a distribution attributable to an employee is paid to the employee's surviving_spouse sec_402 applies to the distribution in the same manner as if the spouse were the employee ‘ sec_401 of the code must provide that a plan participant who is entitled to receive page -4- an eligible_rollover_distribution must be permitted to elect to have such eligible_rollover_distribution be paid directly to an eligible_retirement_plan including an ira sec_1_401_a_31_-1 of the income_tax regulations q a-15 provides that for purposes of applying the plan qualification requirements of sec_401 of the code a direct_rollover is a distribution and rollover of the eligible_rollover_distribution and not a transfer of assets or liabilities in short a direct transfer as that term is used sec_401 of the code is treated as a distribution followed by a rollover sec_403 of the code sets down the general_rule applicable to rollovers of amounts received from code sec_403 annuities sec_403 of the code provides in summary that rules similar to rules of paragraphs through and of sec_402 of the code shall apply for purposes of subparagraph a sec_403 of the code provides in relevant part that requirements similar to the requirements of sec_401 and sec_401 of the code apply to annuities described in sec_403 of the code sec_1_403_b_-2 of the income_tax regulations q a-1 provides in summary that an eligible_rollover_distribution received from a code sec_403 annuity may be rolled over into an ira sec_1_403_b_-2 of the income_tax regulations q a-1 further provides in short that the rules with respect to rollovers in code sec_402 c and c also apply to eligible rollover distributions from sec_403 annuities with respect to your ruling_request generally if a decedent’s qualified code sec_403 annuity assets pass through a third party eg an estate and then are distributed to the decedent’s surviving_spouse said spouse will be treated as acquiring them from the third party and not from the decedent thus generally said surviving_spouse would not be eligible to roll over the qualified annuity proceeds into her own ira will roll over the plan x in this case taxpayer a’s estate is the beneficiary of taxpayer a’s interest in plan x taxpayer a’s plan x interest will be paid to taxpayer b as the sole personal representative of taxpayer a's estate pursuant to the provisions of taxpayer a’s last will and testament taxpayer a’s plan x interest will be paid to taxpayer b as sole residuary beneficiary thereof as beneficiary taxpayer b distribution into ira y an ira set-up and maintained in the name of taxpayer b said rollover will occur no later than the day following the date on which said distribution is made from plan x to taxpayer b as personal representative of taxpayer a’s estate page as noted above the distributions from plan x referenced herein will be the only distributions made from plan x furthermore taxpayer a had not attained age at the time of death thus said distribution s are not ineligible to be treated as an eligible_rollover_distribution under sec_402 and b of the code which applies to distributions of sec_403 annuities pursuant to sec_403 of the code as such with respect to your ruling_request the service concludes that it will not apply the general_rule referenced herein and will treat taxpayer b taxpayer a’s surviving_spouse as having received taxpayer a’s interest in plan x directly from plan x and not from taxpayer a's estate thus based on the above the service concludes with respect to your ruling_request that taxpayer b is the sole beneficiary of taxpayer a's interest in plan x and is eligible to roll over the distribution of said interest into ira y set-up and maintained in her name pursuant to sec_403 of the code as long as the rollover occurs no later than the day measured from the date said distribution is received by taxpayer b as personal representative of taxpayer a’s estate alternatively said distributions may be directly transferred into ira y set-up and maintained in the name of taxpayer b this ruling is based on the assumption that plan x either has or will meet the requirements of sec_403 of the code at all times relevant thereto in addition it assumes that ira y will meet the requirements of sec_408 of the code at the time the proceeds from plan x are received by taxpayer b and rolled over or transferred into ira y this ruling is directed solely to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this ruling is being sent to your authorized representative in accordance with a power_of_attorney on file with this office if you have any questions you may contact i d no at sincerely yours donzel littlejohn manager j anigeh latligehs employee_plans technical group page -6- enclosures deleted copy of letter notice
